Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.
 


Status of Claims
Claims 1-6, 8-13 and 15-20 have been amended.
Claims 1-20 are currently pending and have been examined. 


	
	
	


	
	



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-20 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 9 and 16) recites/describes the following steps:
detecting a user that enters a physical environment, wherein the physical environment comprises a plurality of products of different types, 
detecting [user] has entered the physical environment,
based on the obtained information about the first product, the second product, and the profile, providing an offer to purchase the first product to the mobile device, wherein the mobile device displays the offer to the user”

These steps, under its broadest reasonable interpretation, describe or set-forth detecting a user’s interest in a product to provide relevant information to the user about the item of interest which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 9 and 16 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.




" the mobile device” 
 “server”
" computer readable medium” 
“processor" 
“electronic tag”
“unmanned vehicle”
“sensor”
“camera”
“a heat map”
“memory”
“gyroscope”
“social media information”
receiving communications between the mobile device and an electronic tag on a first product of the plurality of products; receiving social media information tailored to the user about the first product based on a profile of the user, wherein the social media information indicates that the user has an interest in the first product; based on the communications and the social media information, obtaining information about the first product, a second product, and the profile of the user (Claims 1, 9 and 16)

The requirement to execute the claimed steps/functions " the mobile device” and server” and " computer readable medium” and “processor" and “electronic tag” and “unmanned vehicle” and “sensor” and “camera” and “a heat map” and “memory” and “gyroscope” and “social media information” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

receiving communications between the mobile device and an electronic tag on a first product of the plurality of products; receiving social media information tailored to the user about the first product based on a profile of the user, wherein the social media information indicates that the user has an interest in the first product; based on the communications and the social media information, obtaining information about the first product, a second product, and the profile of the user " simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because retrieving data is insignificant data gathering required in any implementation of the abstract idea. Obtaining information is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-8, 10-15 and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-8, 10-15 and 17-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).


Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions " the mobile device” and server” and " computer readable medium” and “processor" and “electronic tag” and “unmanned vehicle” and “sensor” and “camera” and “a heat map” and “memory” and “gyroscope” and “social media information” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of  “receiving communications between the mobile device and an electronic tag on a first product of the plurality of products; receiving social media information tailored to the user about the first product based on a profile of the user, wherein the social media information indicates that the user has an interest in the first product; based on the communications and the social media information, obtaining information about the first product, a second product, and the profile of the user” serves merely to generally link the use of the judicial exception to a 5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of  “receiving communications between the mobile device and an electronic tag on a first product of the plurality of products; receiving social media information tailored to the user about the first product based on a profile of the user, wherein the social media information indicates that the user has an interest in the first product; based on the communications and the social media information, obtaining information about the first product, a second product, and the profile of the user"  simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the collecting information, analyzing it, and displaying certain results [offer] of the collection and analysis to data is well understood, routine, and conventional is supported by the Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)), which note the well-understood, routine, conventional nature of collecting information, analyzing it, and displaying certain results of the collection and analysis to data. 

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d)(II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-8, 10-15 and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-8, 10-15 and 17-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

		

	
	
	



	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 12-13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (2017/0011423) in view of Stern (2018/0174199).

Claim 1 
Douglas teaches systems and methods are provided for outputting individualized targeted interaction information to a user in an environment based on detection of a device associated with the user within the environment using a plurality of sensors positioned within the environment: 
a processor (Douglas [0005]); and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising (Douglas [0005]): 
receiving social media information tailored to the user about the first product based on a profile of the user, wherein the social media information indicates that the user has an interest in the first product; based on the communications and the social media information, obtaining information about the first product, a second product, and the profile of the user (Douglas [0025][0058]); See at least “profile information may include information gathered from one or more third party sources, such as social networking profile or activity information, including information based on social networking posts, messages, etc. that user 131 created, commented on, or otherwise interacted with.”
based on the obtained information about the first product, the second product, and the profile, providing an offer to purchase the first product to the mobile device, wherein the mobile device displays the offer to the user (Douglas [0058][0060][0066][0068] [Figure 5][0075][0076]) See at least “based on an analysis of the user interaction in step 425, merchant system 120 may provide a special discount to a user 131 based on the user's prior loyalty to a product, or based on other factors to initiate a sale.”
Douglas does not explicitly disclose communications between a device and electronic tag. Stern teaches:
detecting a mobile device associated with a user that enters a physical environment, wherein the physical environment comprises a plurality of products of different types; responsive to detecting that the mobile device has entered the physical environment, receiving communications between the mobile device and an electronic tag on a first product of the plurality of products (Stern [0021][0022]); Where the reference teaches tracking the location of user and reporting the interaction of a user with an item associated with a tag. See also [0033] “In some embodiments, customer card 135 may comprise a digital wallet such that, for example, client device 130 is customer card 135.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have
included in the method of managing interactions of products and mobile devices, as taught by Douglas, the
use of direct communication with tags affixed to a product, as taught by Stern, to provide an improved
item specific information to a user.

Claim 3 
Douglas discloses:
wherein the operations further comprise providing instructions to display graphics or text directions on the mobile device to a location of the second product from a location of the first product (Douglas [0062]). See at least “in a retail environment, targeted interaction information may correspond to information regarding…or other information to enhance the user's experience including information regarding sale items or other offers [second product information]. Targeted interaction information may also correspond to detailed product information or other information to assist a user, including interactive map information.

Claim 4 
Douglas discloses:
wherein the operations further comprise  sending a message to an unmanned vehicle to move to a location of the first product or the location of the mobile device (Douglas [0073]). See “Client device 130 may provide an interface enabling user selection for assistance, upon which merchant server 122 may notify [message] an in-store assistant. Examiner interprets the references broad disclosure of in store assistance to cover all forms of in store assistance, including unmanned vehicles.

Claim 5 
Douglas discloses:
wherein the operations further comprise providing instructions to the mobile device to display compatibility information between a component of the first product and a third product that is indicated as owned by the user based on the profile associated with the user (Douglas [0048][0059]). See at least “in some embodiments, a single sensor may be provided for each of a plurality of distinct regions or areas of the environment for which merchant system 120 may desire to provide targeted information, such as information relevant to the user's determined location (e.g., user ratings, current offers, and the like associated with one or more products within a predetermined range of the user's determined location).  See also [0075] “Merchant server 122 may also suggest one or more other complementary items or alternative items that may have been determined to be relevant to the user based on the user's profile information, including information regarding the current interaction.” See also [0062] “in a retail environment, targeted interaction information may correspond to information regarding a past purchase…”


Claim 6 
Douglas discloses:
wherein the operations further comprise sending a message to a customer representative mobile device, wherein the message comprises information associated with a location of the first product or the second product (Douglas [0073]). See at least “the in-store assistant may be provided with a client device, similar to the disclosed embodiments, on which an interactive map identifying the user's location may be displayed. The interface may also provide additional information to the in-store assistant based on the user's request for assistance and the user's profile information to enable the in-store assistant to provide improved service.”

Claim 9
Douglas discloses:
a mobile device (Douglas [Figure 6]); and a server communicatively connected with the mobile device, the server comprising: a processor; and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising (Douglas [0005]): 
receiving social media information about the first product, wherein the social media information indicates that the user has an interest in the first product; based on the communications and the social media information, obtaining information about the first product, a second product, and a profile associated with the user; (Douglas [0025][0058]); See at least “profile information may include information gathered from one or more third party sources, such as social networking profile or activity information, including information based on social networking posts, messages, etc. that user 131 created, commented on, or otherwise interacted with.”
based on the obtained information about the first product, the second product, and the profile, providing an offer to purchase the first product to the mobile device, wherein the mobile device displays the offer to the user (Douglas [0058][0060][0066][0068] [Figure 5][0075][0076]) See at least “based on an analysis of the user interaction in step 425, merchant system 120 may provide a special discount to a user 131 based on the user's prior loyalty to a product, or based on other factors to initiate a sale.”
Douglas does not explicitly disclose communications between a device and electronic tag. Stern teaches:
detecting the mobile device associated with a user that enters a physical environment, wherein the physical environment comprises a plurality of products of different types; responsive to detecting that the mobile device has entered the physical environment, receiving communications between the mobile device and an electronic tag on the a first product of the plurality of products (Stern [0021][0022]); Where the reference teaches tracking the location of user and reporting the interaction of a user with an item associated with a tag. See also [0033] “In some embodiments, customer card 135 may comprise a digital wallet such that, for example, client device 130 is customer card 135.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have
included in the method of managing interactions of products and mobile devices, as taught by Douglas, the
use of direct communication with tags affixed to a product, as taught by Stern, to provide an improved
item specific information to a user.

Claim 10
Douglas discloses:
wherein the operations further comprise providing instructions to display compatibility information between a component of the first product and a third product that is indicated as owned by the user based on the profile associated with the user (Douglas [0048][0059]). See at least “in some embodiments, a single sensor may be provided for each of a plurality of distinct regions or areas of the environment for which merchant system 120 may desire to provide targeted information, such as information relevant to the user's determined location (e.g., user ratings, current offers, and the like associated with one or more products within a predetermined range of the user's determined location).  See also [0075] “Merchant server 122 may also suggest one or more other complementary items or alternative items that may have been determined to be relevant to the user based on the user's profile information, including information regarding the current interaction.” See also [0062] “in a retail environment, targeted interaction information may correspond to information regarding a past purchase…”

Claim 12 
Douglas discloses:
wherein the operations further comprise sending a message to an unmanned vehicle to move to a location of the first product or the location of the mobile device (Douglas [0073]). See “Client device 130 may provide an interface enabling user selection for assistance, upon which merchant server 122 may notify [message] an in-store assistant. Examiner interprets the references broad disclosure of in store assistance to cover all forms of in store assistance, including unmanned vehicles.

Claim 13 
Douglas discloses:
wherein the operations further comprise sending a message to a customer representative mobile device, wherein the message comprises information associated with a location of the first product or the second product (Douglas [0073]). See at least “the in-store assistant may be provided with a client device, similar to the disclosed embodiments, on which an interactive map identifying the user's location may be displayed. The interface may also provide additional information to the in-store assistant based on the user's request for assistance and the user's profile information to enable the in-store assistant to provide improved service.”

Claim 16
Douglas discloses: 
receiving social media information about the first product, wherein the social media information indicates that the user has an interest in the first product; based on the communications and the social media information, obtaining information about the first product, a second product, and a profile associated with the user (Douglas [0025][0058]); See at least “profile information may include information gathered from one or more third party sources, such as social networking profile or activity information, including information based on social networking posts, messages, etc. that user 131 created, commented on, or otherwise interacted with.”
based on the obtained information about the first product, the second product, and the profile, providing an offer to purchase the first product to the mobile device, wherein the mobile device displays the offer to the user (Douglas [0058][0060][0066][0068][Figure 5][0075][0076]) See at least “based on an analysis of the user interaction in step 425, merchant system 120 may provide a special discount to a user 131 based on the user's prior loyalty to a product, or based on other factors to initiate a sale.”
Douglas does not explicitly disclose communications between a device and electronic tag. Stern teaches:
detecting a mobile device associated with a user entering a physical environment, wherein the physical environment comprises a plurality of products of different types; responsive to detecting the mobile device has entered the physical environment, receiving communications between the mobile device and an electronic tag on a first product of the plurality of products; (Stern [0021][0022]); Where the reference teaches tracking the location of user and reporting the interaction of a user with an item associated with a tag. See also [0033] “In some embodiments, customer card 135 may comprise a digital wallet such that, for example, client device 130 is customer card 135.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have
included in the method of managing interactions of products and mobile devices, as taught by Douglas, the
use of direct communication with tags affixed to a product, as taught by Stern, to provide an improved
item specific information to a user.

Claim 18 
Douglas discloses:
wherein the operations further comprise providing instructions to display graphics or text directions to a location of the second product from a location of the first product (Douglas [0062]). See at least “in a retail environment, targeted interaction information may correspond to information regarding…or other information to enhance the user's experience including information regarding sale items or other offers [second product information]. Targeted interaction information may also correspond to detailed product information or other information to assist a user, including interactive map information.

Claim 19 
Douglas discloses:
wherein the operations further comprise sending a message to a customer representative mobile device, wherein the message comprises information associated with a location of the first product or the second product (Douglas [0073]). See “Client device 130 may provide an interface enabling user selection for assistance, upon which merchant server 122 may notify [message] an in-store assistant. Examiner interprets the references broad disclosure of in store assistance to cover all forms of in store assistance, including unmanned vehicles.

Claim 20 
Douglas discloses:
wherein the operations further comprise providing instructions to display compatibility information between a component of the first product and a third product that is indicated as owned by the user based on the profile associated with the user (Douglas [0048][0059]). See at least “in some embodiments, a single sensor may be provided for each of a plurality of distinct regions or areas of the environment for which merchant system 120 may desire to provide targeted information, such as information relevant to the user's determined location (e.g., user ratings, current offers, and the like associated with one or more products within a predetermined range of the user's determined location).  See also [0075] “Merchant server 122 may also suggest one or more other complementary items [third product] or alternative items that may have been determined to be relevant to the user based on the user's profile information, including information regarding the current interaction.” See also [0062] “in a retail environment, targeted interaction information may correspond to information regarding a past purchase…” 
Claim 2, 11 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas (2017/0011423) and Stern (2018/0174199) in view of Mohiuddin et al. (2019/0172088).

Claim 2 
Douglas teaches the limitations above but does not teach the selecting the offer. Stern discloses making selections related to products from a mobile device. 
wherein the managing interactions associated with the first product comprises: obtaining an indication of an acceptance of the offer for the first product (Stern 0071]). See “a user 131 may be enabled to select from a menu of options displayed on a client device 130.
Douglas nor Stern explicitly disclose interaction with an electronic tag. Mohiuddin teaches:
sending a message to the electronic tag of the first product that indicates the acceptance of the offer for checkout for the user (Mohiuddin [0045]) See at least “The communication enabled device 304 also facilitates the automatic and dynamic modification of item level information, accessory information, related product information, and/or discount information that is being or is to be output from the EST 200 in response to certain trigger events.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing offers to mobile devices, as taught by Stern, the use of direct communication with tags affixed to a product, as taught by Mohiuddin, to provide more flexibility in creating promotional offers.

Claim 11 
Douglas teaches the limitations above but does not teach the selecting the offer. Stern discloses making selections related to products from a mobile device.
obtaining an indication of an acceptance of the offer for the first product (Stern 0071]). See “a user 131 may be enabled to select from a menu of options displayed on a client device 130.
Douglas nor Stern explicitly disclose interaction with an electronic tag. Mohiuddin teaches:
sending a message to the electronic tag of the first product that indicates the acceptance of the offer for checkout for the user (Mohiuddin [0045]) See at least “The communication enabled device 304 also facilitates the automatic and dynamic modification of item level information, accessory information, related product information, and/or discount information that is being or is to be output from the EST 200 in response to certain trigger events.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing offers to mobile devices, as taught by Stern, the use of direct communication with tags affixed to a product, as taught by Mohiuddin, to provide more flexibility in creating promotional offers.

Claim 17
Douglas teaches the limitations above but does not teach the selecting the offer. Stern discloses making selections related to products from a mobile device.
obtaining an indication of an acceptance of the offer for the first product (Stern 0071]). See “a user 131 may be enabled to select from a menu of options displayed on a client device 130.
Douglas nor Stern explicitly disclose interaction with an electronic tag; Mohiuddin teaches:
sending a message to the electronic tag of the first product that indicates the acceptance of the offer for checkout for the user (Mohiuddin [0045]) See at least “The communication enabled device 304 also facilitates the automatic and dynamic modification of item level information, accessory information, related product information, and/or discount information that is being or is to be output from the EST 200 in response to certain trigger events.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing offers to mobile devices, as taught by Stern, the use of direct communication with tags affixed to a product, as taught by Mohiuddin, to provide more flexibility in creating promotional offers.




Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (2017/0011423) and Stern (2018/0174199) in view of Siddique (2016/0210602).

Claim 8
Douglas discloses:
wherein the managing interactions associated with the first product comprises providing instructions to the mobile device to display associated with a purchase pattern of a plurality of products of a first type in the physical environment (Douglas [0054]). See at least “merchant server 122 may receive updating communications from client device 130 or hubs 232, from which a pattern of user movement throughout the environment may be determined. The user's pattern of movement may form part of the user's profile information, which may be used by merchant server 122 to provide targeted interaction information to user 131 as the user moves throughout the merchant environment.
Douglas nor Stern teach a heat map. Siddique teaches using heat maps to analyze user engagement.
display a heat map (Siddique [0388][0389]) See at least “Users' activities while the app is being used or during an event, text chat, group chat, user actions/events (for example, clicking on a play or pause button in a media player app ), users' video chat videos, heat map, where is mouse is during the event are analyzed to come up with analytics.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of outputting individualized targeted interaction information to a user in an environment based on detection of a device associated with the user within the environment using a plurality of sensors positioned within the environment, as taught by Douglas and Stern, using heat maps to monitor user activity, as taught by Siddique, to enhance the visual information obtained to further engage the user.

Claim 15
Douglas discloses:
wherein the managing interactions associated with the first product comprises providing instructions to display associated with a purchase pattern of a plurality of products of a first type in See at least “merchant server 122 may receive updating communications from client device 130 or hubs 232, from which a pattern of user movement throughout the environment may be determined. The user's pattern of movement may form part of the user's profile information, which may be used by merchant server 122 to provide targeted interaction information to user 131 as the user moves throughout the merchant environment.
Douglas nor Stern teach a heat map. Siddique teaches using heat maps to analyze user engagement.	
display a heat map (Siddique [0388][0389]) See at least “Users' activities while the app is being used or during an event, text chat, group chat, user actions/events (for example, clicking on a play or pause button in a media player app ), users' video chat videos, heat map, where is mouse is during the event are analyzed to come up with analytics.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of outputting individualized targeted interaction information to a user in an environment based on detection of a device associated with the user within the environment using a plurality of sensors positioned within the environment, as taught by Douglas and Stern, using heat maps to monitor user activity, as taught by Siddique, to enhance the visual information obtained to further engage the user.


Claim 7 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas (2017/0011423) and Stern (2018/0174199) in view of Almedia (2020/0074506).

Claim 7 
Douglas and Stern teach providing offers to mobile devices but does not teach a gyroscope or accelerometer. Almedia teaches:
wherein the electronic tag comprises an accelerometer; and wherein the detecting the interest comprises detecting, by the electronic tag, that the first product has moved (Almedia [0013][0014]). See at least “The one or more sensors can include light sensors, magnetic sensors, accelerometers, and/or gyroscopes.” See also, “The insights about the interaction between the customer and the product on display includes an interaction time and/or a speed at which the product on display was moved.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of outputting individualized targeted interaction information to a user in an environment based on detection of a device associated with the user within the environment using a plurality of sensors positioned within the environment, as taught by Douglas and Stern, the use of accelerometers to detect product movement, to provide greater insight about the interaction between the customer and the product. 

Claim 14
Douglas and Stern teaches managing interactions of products and mobile devices but does not teach a gyroscope. Almedia teaches:
wherein the sensor comprises a gyroscope (Almedia [0013][0016]). See at least “The one or more sensors can include light sensors, magnetic sensors, accelerometers, and/or gyroscopes.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of outputting individualized targeted interaction information to a user in an environment based on detection of a device associated with the user within the environment using a plurality of sensors positioned within the environment, as taught by Douglas and Stern, the use of gyroscopes to detect a user, because gyroscopes are an improved tool for measuring the orientation of an object in 3D space. 


Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 


Applicant Argues: None of the independent claims 1, 9 and 16 are directed to organizing human activity, as none of the method steps, nor any of the machine operations are performed by a human or control a human’s performance.
Examiner respectfully disagrees and maintains the previous argument. Not only do the claims presented in this application involve a program code and a processor but as indicated in the specification, paragraph [0039] clearly states that the invention is implemented on a general-purpose computer system. Unique program code is merely instructing the general-purpose computer and is not enough to transform the claim into patent eligible subject matter.
The Court was clear in Electric Power Group, LLC v. Alstom, 830 F. 3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016) that the important distinction to draw regarding the decision in Enfish and how it relates to any claimed subject matter in question is that the focus of the claims need be on an improvement in computers as tools, not just on abstract ideas that use computers as tools. (See Electric Power Group at 8. "The claims here are unlike the claims in Enfish. There, we relied on the distinction made in Alice between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas” (in Alice, as in so many other § 101 cases, the abstract ideas being the creation and manipulation of legal obligations such as contracts involved in fundamental economic practices). Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 WL 3514158, at *5; cf Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”) (emphasis added)
Based on these findings of fact, the claimed subject matter at best is using a general purpose computer as a tool, but fails to provide any improvement to said computer. The Examiner respectfully notes that the 
Applicant Argues:  Applicant respectfully submits that there are no court decisions in which the entirety (excluding their respective preambles) of independent claims 1, 11 and 23 are identified as an abstract idea. Thus, Applicant respectfully submits that the Office has failed to establish a prima facie case that the claims are directed to an abstract idea under step 1 of the Mayo Test, and Applicant respectfully requests that the Office clarify or withdraw the rejections for patent ineligible subject matter.
	
Examiner respectfully disagrees and maintains the previous argument of record. Without reference to the currently pending claims, even if a claim were found to contain novel elements, such a conclusion would not automatically transform the claim into patentable subject matter.  Just as it is possible for an abstract idea or other judicial exception to be novel while still remaining a judicial exception, determination of novelty under 35 U.S.C. 102 and 103 are a separate inquiry than determinations of patent subject matter eligibility under 35 U.S.C. 101

Applicant Argues: Detecting an interest of the user in a first product of the plurality of products by the user of the mobile device based on communications between the mobile device and an electronic tag on the first product responsive to detecting that the mobile device has entered the physical environment in accordance with the features recited in independent claims 1, 9 and 16 is a practical, useful application.
Examiner respectfully disagrees. The claim recites two additional elements: receiving information and providing an offer. The providing and receiving step is recited at a high level of generality (i.e., as a general means of gathering data for use in the determining step), and amounts to mere data gathering, which is a 

	
Applicant Argues: Moreover, even if claim 1 was deemed to be directed to an abstract idea, which it is not, claim 1 recites additional elements that amount to significantly more than an undefined abstract idea, which thus renders the claim patent eligible.
Examiner respectfully disagrees. In combination, the steps disclose a sequence of operations that include gathering data and providing content based on the received data. The only arguable inventive aspect of this set of steps is the particulars of the information processed. Apart from such particulars as is known of those of ordinary skill , the claimed combination of operations amounts to a generic, routine and conventional sequence of generic, routine and conventional operations of a computer system. 

None of the claims (independent or dependent) effects an improvement to another technology or technical field; nor does any of the claims amount to an improvement to the function of a client device configured to receive the data.

Accordingly, Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Applicant Argues: Applicant believes that the claimed invention does not comprise well-understood or conventional activity, especially considering the absence of a prior art rejection directed to the features recited in independent claims 1, 9 and 16.

Examiner respectfully disagrees. Without reference to the currently pending claims, even if a claim were found to contain novel elements, such a conclusion would not automatically transform the claim into patentable subject matter.  Just as it is possible for an abstract idea or other judicial exception to be novel while still remaining a judicial exception, determination of novelty under 35 U.S.C. 102 and 103 are a separate inquiry than determinations of patent subject matter eligibility under 35 U.S.C. 101
.  
Applicant’s arguments with respect to the rejection under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for amended teaching or matter specifically challenged in the argument.

Applicant argues: Douglas fail to disclose or suggest responsive to detecting that the mobile device has entered the physical environment, receiving communications between the mobile device and an electronic tag on a first product of the plurality of products…” 

Examiner has relied on Stern (2018/0174199) for the teaching.

Applicant argues: Claims 8 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Douglas and O'Shea in view of Siddique (U.S. Patent Publication No. 2016/0210602). Applicant traverses. On pages 20-21, the Office alleges that Siddique teaches using heat maps to analyze user engagement in paragraphs 388-389. However, despite such alleged disclosure, Siddique fails to cure the deficiencies of Douglas noted above. Hence, claims 8 and 15 are allowable at least by virtue of their dependence on claims 1 and 9. Claim 7 and 14 was rejected under 35 U.S.C. 103 as being unpatentable over Douglas and O'Shea in view of Almedia (U.S. Patent Publication No. 2020/0074506). Applicant traverses. On page 22, the Office alleges that Almedia teaches a sensor that comprises a gyroscope. However, despite such alleged disclosure, Almedia fails to cure the deficiencies of Douglas

Examiner respectfully disagrees. Regarding the above claims, Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681